     Case: 1:17-md-02804 Doc #: 3766 Filed: 06/23/21 1 of 2. PageID #: 512840




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                        MDL 2804
 OPIATE LITIGATION
                                                 )
                                                     Case No. 1:17-MD-2804
                                                 )
 THIS DOCUMENT RELATES TO:
                                                 )
                                                     Judge Dan Aaron Polster
                                                 )
 Track Three Cases
                                                 )
                                                     ORDER REGARDING PHARMACY
                                                 )
                                                     DEFENDANTS’ MOTION FOR
                                                 )
                                                     RECONSIDERATION
                                                 )


       On June 2, 2021, the Court indicated that, to ensure the safety of everyone involved in the

upcoming Track Three trial, it was inclined to allow only individuals who are fully-vaccinated

against COVID-19 to serve as jurors. The Court asked the parties for their positions on this topic;

Plaintiffs agreed, while Defendants asked for more time to consider it. Having heard nothing from

Defendants, the Court issued a Civil Jury Trial Order for the Track Three Cases on June 14, 2021

providing that “the Court will only allow individuals who have been fully vaccinated against

COVID-19 to serve as jurors.” Doc. 3758 at 3.

       On June 21, 2021, Pharmacy Defendants filed a motion for reconsideration (Doc. 3763),

arguing in part that this provision would create substantial risk that a jury pool drawn solely from

vaccinated persons would violate the requirement that a jury represent a fair cross-section of the

local community. Doc. 3763 at 6–8. On June 22, 2021, Plaintiffs filed a response stating they do

not oppose Pharmacy Defendants’ motion for reconsideration. Doc. 3763.

       Pharmacy Defendants make good points. Accordingly, the motion for reconsideration is

GRANTED.        The Court will not automatically disqualify prospective jurors who are not
     Case: 1:17-md-02804 Doc #: 3766 Filed: 06/23/21 2 of 2. PageID #: 512841




vaccinated. The Court will later discuss with counsel the extent to which they may inquire about

vaccination status on the jury questionnaire and at voir dire.

       IT IS SO ORDERED.


                                                  /s/ Dan Aaron Polster_June 23, 2021_
                                                  DAN AARON POLSTER
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
